                 Case 2:18-cv-09253-JCZ-JVM Document 72-2 Filed 10/06/20 Page 1 of 1


Consult Requests                                                                                              Printed On Feb 7, 2020
                                                 URTICARIA         (0%)

           Order Information
           To Service:            NON-FORMULARY OUTPT DRUG REQ - PADR
           From Service:          ZZNOL RHEUM MCGRATH NEW PT
           Requesting Provider:   MCGRATH,HUGH MD
           Service is to be rendered on an OUTPATIENT basis
           Place:                 Consultant's choice
           Urgency:               Routine
           Clinically Ind. Date: Sep 13, 2016
           Orderable Item:        NON-FORMULARY OUTPT DRUG REQ - PADR
           Consult:               Consult Request
           Provisional Diagnosis: psoriatic arthritis
           Reason For Request:
            VA CLINICAL GUIDANCE - CRITERIA FOR USE WEBSITE:



           Patient is LUMBOSACRAL OR CERVICAL STRAIN 20% percent Service Connected.

           If patient is listed as Service Connected above:
           Is this medication related to a service connected
           condition?No

            Reason formulary drugs cannot be used:
            The patient has an inflammatory polyarthritis and a hx of spine psin and
           disease consistant with psor arthritis and he has a hc of what sounds
           like
           pruritus ani and dry scalp.

           He has no TB, chronic fungal infection, Hep B or C, or hx of CHF,
           Lymphoma or
           MS. He has been briefed on the risks of the mediation and the need to be
           cautious.


             Diagnosis for which Non-Formulary drug is prescribed:
             Psoriatic arthritis

             Generic/Brand Name:Enbrel

             *NOTE* Therapy with a non-formulary drug should be
             considered a therapeutic trial. Initial therapy NTE 90 days.
             Renewals must be accompanied by evidence of efficacy

             Duration of treatment with requested drug: one year

           Inter-facility Information
           This is not an inter-facility consult request.

PATIENT NAME AND ADDRESS (Mechanical Imprinting, if available)   VISTA Electronic Medical Documentation
NASSET,KENNETH WILLIAM                                           Printed at SE LOUISIANA VETERANS HCS
50390 HIGHWAY 1065
TICKFAW, LOUISIANA 70466


                                                                                                      VA_000430
                                                                                                                     VA    Page 430
